DETAILED ACTION

This office action is in response to Applicant’s submission filed on 5 June 2018.     THIS ACTION IS NON-FINAL.

Status of Claims

Claims 1-20 are pending.
Claim 1-20 are rejected under 35 U.S.C. 101 for being directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
There is no art rejection for claims 1-20.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Judicial Exception
Claims 1-20 of the claimed invention are directed to a judicial exception, an abstract idea, without significantly more. 
 Regarding claims 1-18, 20:
(Independent Claims)  For claim 1 / 20, the claim recites a method / system, which falls into one of the statutory categories.
2A – Prong 1: Claim 1 / 20, in part, recites 
 “generating a set of models for the MLA, each model of the set of models being based on an ensemble of decision trees; for each model of the set of models: organizing the set of training objects into a respective ordered list of training objects, the respective ordered list of training objects being organized such that for each given training object in the respective ordered list of training objects 15there is at least one of: (i) a preceding training object that occurs before the given training object and (ii) a subsequent training object that occurs after the given training object” (mental process), and “when building a given iteration of a decision tree in a given ensemble of decision trees: selecting one of the set of models and the respective ordered list; generating a decision tree structure using the one of the set of models; when processing a given categorical feature using the decision tree structure, 25the given categorical feature associated with a given training object, the given training object having at least one preceding training object in the ordered list of training objects, generating a numeric representation thereof, the generating based on:  11252114.1 (i) a number of total occurrences of the at least one preceding training object with a same categorical feature value in the respective ordered list; and (ii) a number of pre-determined outcomes of events associated with at 5least one preceding training object having the same categorical feature value in the respective ordered list” (mental process).
The limitation “generating a set of models for the MLA, each model of the set of models being based on an ensemble of decision trees; for each model of the set of models: organizing the set of training objects into a respective ordered list of training objects, the respective ordered list of training objects being organized such that for each given training object in the respective ordered list of training objects 15there is at least one of: (i) a preceding training object that occurs before the given training object and (ii) a subsequent training object that occurs after the given training object”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting a computing device, nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the language about generic computer components, “determining”, “generating”, “organizing”, in the limitation citied above could be performed by human data organizer to analyze and sort out data items with possible aid of paper & pen and/or calculator, see Appendix 1 to October 2019 Update: Subject Matter Eligibility Life Sciences & Data Processing Examples, Example 43, Step 2A Prong One, p.4, “Note that even if most humans would use a physical aid (e.g., pen and paper, a slide rule, or a calculator) to help them complete the recited calculation, the use of such physical aid does not negate the mental nature of this limitation”.  Similarly, the limitations of “when building a given iteration of a decision tree in a given ensemble of decision trees: selecting one of the set of models and the respective ordered list; generating a decision tree structure using the one of the set of models; when processing a given categorical feature using the decision tree structure, 25the given categorical feature associated with a given training object, the given training object having at least one preceding training object in the ordered list of training objects, generating a numeric representation thereof, the generating based on:  11252114.1 (i) a number of total occurrences of the at least one preceding training object with a same categorical feature value in the respective ordered list; and (ii) a number of pre-determined outcomes of events associated with at 5least one preceding training object having the same categorical feature value in the respective ordered list”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting a computing device, nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the language about generic computer components, “building”, “selecting”, “generating”, “processing”, in the limitation citied above could be performed by by human data organizer to analyze and sort out data items with possible aid of paper & pen and/or calculator, see Appendix 1 to October 2019 Update.  If a claim 
2A – Prong 2: This judicial exception is not integrated into a practical application.  In particular, claim 1 / 20 recites the additional elements: (a) generic computer elements (server, processor coupled to non-transitory computer-readable medium); (b) “accessing, from a non-transitory computer-readable medium of the machine learning system, a set of training objects ….” (insignificant extra solution activity, MPEP 2106.05(g)).  For (a), these computer components are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of state transition probability calculation) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  For (b), these steps are insignificant extra solution activity, like mere data gathering and outputting, as stated in MPEP.2106.05(g), “(3) Whether the limitation amounts to necessary data gathering and outputting, (i.e., all uses of the recited judicial exception require such data gathering or data output). See Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015) (presenting offers and gathering statistics amounted to mere data gathering)”.
Accordingly, this additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Claim 1 / 20 is directed to an abstract idea.
2B Analysis:  The claim does not include additional elements that are sufficient to 
 (Dependent claims) 
Claims 2-18 are dependent on claim 1 and include all the limitations of claim 1. Therefore, claims 2-18 recite the same abstract ideas. 
With regards to claims 2-18, the claim recites further limitation on transaction data analysis and handling, and does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.  The claims are not patent eligible.
Regarding claim 19: the claim recites a method, which falls into one of the statutory categories.
2A – Prong 1: Claim 19, in part, recites 
 “generating a set of models for the MLA, each model of the set of models being based on an ensemble of decision trees; for each model of the set of models: organizing the set of training objects into a respective ordered list of training objects, the respective ordered list of training objects being organized such that for each given training object in the respective ordered list of training objects 25there is at least one of: (i) a preceding training object that occurs before the given training object and 11252114.178 (ii) a subsequent training object that occurs after the given training object” (mental process), and “when building a given iteration of a decision tree in a given ensemble of decision trees:  5selecting one of the set of models and the respective ordered list; generating a decision tree structure using the one of the set of models; when processing a given categorical feature using the decision tree structure, for a given categorical feature, the given categorical feature associated with a given training object, the given training object having at least one preceding 10training object in the respective ordered list of training objects, generating a numeric representation thereof, the generating comprising calculating a function using a formula: f (NumberWINs_PAST, Number_OccurencePAST) where,  15Number_WINs_PAST comprises a number of pre-determined outcomes of events associated with at least one preceding training object having the same categorical feature values in the respective ordered set; and Number_Occurence_PAST comprises a number of total occurrences of the at least one preceding training object with a same categorical feature value in the 20respective ordered set” (mental process).
The limitation “generating a set of models for the MLA, each model of the set of models being based on an ensemble of decision trees; for each model of the set of models: organizing the set of training objects into a respective ordered list of training objects, the respective ordered list of training objects being organized such that for each given training object in the respective ordered list of training objects 15there is at least one of: (i) a preceding training object that occurs before the given training object and (ii) a subsequent training object that occurs after the given training object”, as drafted, is a process that, under its broadest reasonable Appendix 1 to October 2019 Update: Subject Matter Eligibility Life Sciences & Data Processing Examples, Example 43, Step 2A Prong One, p.4, “Note that even if most humans would use a physical aid (e.g., pen and paper, a slide rule, or a calculator) to help them complete the recited calculation, the use of such physical aid does not negate the mental nature of this limitation”.  Similarly, the limitations of “when building a given iteration of a decision tree in a given ensemble of decision trees:  5selecting one of the set of models and the respective ordered list; generating a decision tree structure using the one of the set of models; when processing a given categorical feature using the decision tree structure, for a given categorical feature, the given categorical feature associated with a given training object, the given training object having at least one preceding 10training object in the respective ordered list of training objects, generating a numeric representation thereof, the generating comprising calculating a function using a formula: f (NumberWINs_PAST, Number_OccurencePAST) where,  15Number_WINs_PAST comprises a number of pre-determined outcomes of events associated with at least one preceding training object having the same categorical feature values in the respective ordered set; and Number_Occurence_PAST comprises a number of total occurrences of the at least one preceding training object with a same categorical feature value in the 20respective ordered set”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting a computing device, nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the language about generic computer components, “building”, “selecting”, “generating”, “processing”, in the limitation citied above could be performed by by human data organizer to analyze and sort out data items with possible aid of paper & pen and/or calculator, see Appendix 1 to October 2019 Update.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
2A – Prong 2: This judicial exception is not integrated into a practical application.  In particular, claim 1 / 20 recites the additional elements: (a) generic computer elements (server, processor coupled to non-transitory computer-readable medium); (b) “accessing, from a non-transitory computer-readable medium of the machine learning system, a set of training objects ….” (insignificant extra solution activity, MPEP 2106.05(g)).  For (a), these computer components are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of state transition probability calculation) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  For (b), these steps are i.e., all uses of the recited judicial exception require such data gathering or data output). See Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015) (presenting offers and gathering statistics amounted to mere data gathering)”.
Accordingly, this additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Claim 1 / 20 is directed to an abstract idea.
2B Analysis:  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the use of one or more generic hardware computer component and to perform data gathering or output is insignificant extra-solution activity, hence does not add anything significant to the abstract idea. The claim is not patent eligible.







Art Rejection Analysis

There is no art rejection for claims 1-20.  When reading the claim in light of the specification, none of the references of record alone or in combination disclose or suggest the combination of limitations specified in claims 1-20.   
Regarding claim 1, the primary reason for no art rejection is the inclusion of the following specific elements, in combination with the other elements cited, which is not found in the prior art of record:
“10generating a set of models for the MLA, each model of the set of models being based on an ensemble of decision trees; for each model of the set of models: organizing the set of training objects into a respective ordered list of training objects, the respective ordered list of training objects being organized such that for each given training object in the respective ordered list of training objects 15there is at least one of: (i) a preceding training object that occurs before the given training object and (ii) a subsequent training object that occurs after the given training object;  
20when building a given iteration of a decision tree in a given ensemble of decision trees: selecting one of the set of models and the respective ordered list; generating a decision tree structure using the one of the set of models; when processing a given categorical feature using the decision tree structure, 25the given categorical feature associated with a given training object, the given training object having at least one preceding training object in the ordered list of training objects, generating a numeric representation thereof, the generating based on:  11252114.174 (i) a number of total occurrences of the at least one preceding training object with a same categorical feature value in the respective ordered list; and (ii) a number of pre-determined outcomes of events associated with at 5least one preceding training object having the same categorical feature value in the respective ordered list”.
Claim 20 is substantially similar to claim 1. The arguments as
given above for claim 1 are applied, mutatis mutandis, to claims 20, therefore there is also no art rejection of claim 1 are applied accordingly.
Regarding the dependent claims 2-18 are dependent on claim 1, which include all the limitations of the independent claim 1, therefore there is also no art rejection for claims 2-18.
Regarding claim 19, the primary reason for no art rejection is the inclusion of the following specific elements, in combination with the other elements cited, which is not found in the prior art of record:
“1020generating a set of models for the MLA, each model of the set of models being based on an ensemble of decision trees; for each model of the set of models: organizing the set of training objects into a respective ordered list of training objects, the respective ordered list of training objects being organized such that for each given training object in the respective ordered list of training objects 25there is at least one of: (i) a preceding training object that occurs before the given training object and 11252114.178 (ii) a subsequent training object that occurs after the given training object; 
when building a given iteration of a decision tree in a given ensemble of decision trees:  5selecting one of the set of models and the respective ordered list; generating a decision tree structure using the one of the set of models; when processing a given categorical feature using the decision tree structure, for a given categorical feature, the given categorical feature associated with a given training object, the given training object having at least one preceding 10training object in the respective ordered list of training objects, generating a numeric representation thereof, the generating comprising calculating a function using a formula: f (NumberWINs_PAST, Number_OccurencePAST) where,  15Number_WINs_PAST comprises a number of pre-determined outcomes of events associated with at least one preceding training object having the same categorical feature values in the respective ordered set; and Number_Occurence_PAST comprises a number of total occurrences of the at least one preceding training object with a same categorical feature value in the 20respective ordered set”.
The followings are references closest to the invention claimed:
Blackburn et al., US-PGPUB NO.2003/0074341A1 [hereafter Blackburn] teaches dynamical link list data structure.
Ahmad, et al. “Random Ordinality Ensembles: Ensemble methods for multi-valied categorical data”, Information Science 296 (2015) 75-94 [hereafter Ahmad] shows feature selection for software defect prediction.
Pednault, et al., US-PGPUB NO.2003/0176931A1 [hereafter Pednault] teaches building tree structure for ML.
Bernhard et al., US-PGPUB NO.2014/0122381A1 [hereafter Bernhard] teaches training decision tree training for ML
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSU-CHANG LEE whose telephone number 571-272-3567.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann J. Lo, can be reached 571-272-9767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TSU-CHANG LEE/
Examiner, Art Unit 2126